1    LAW OFFICE OF JAMES J. REAM
     JAMES J. REAM, ESQ.
2    Nevada Bar No.: 3573
     333 N. Rancho Drive, Suite 530
3    Las Vegas, NV 89106
     E-mail: Jim@reamlaw.net
4
     Telephone: (702) 631-0031
5    Facsimile: (702) 631-5480
     Attorney for Plaintiff
6                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
7                                           ***
8     KITA HURVITZ, individually,               CASE NO.: 2:21-cv-00617-RFB-DJA

9                  Plaintiff,                      STIPULATION TO EXTEND
     vs.                                           PLAINTIFF’S REPLY TO
10                                                 DEFENDANT HARTFORD
     HARTFORD INSURANCE COMPANY OF                 INSURANCE COMPANY OF THE
11   THE MIDWEST, HARTFORD CASUUALTY               MIDWEST’S RESPONSE TO
12   INSURANCE COMPANY, THE HARTFORD               PLAINTIFF’S MOTION FOR
     FINANCIAL SERVICES GROUP, INC., and           DECLARATORY RELIEF AND
13   DOES I through X inclusive, and ROE           PLAINTIFF’S RESPONSE TO
     CORPORATIONS I thought X, inclusive,          DEFENDANT’S COUNTERMOTION
14                                                 FOR SUMMARY JUDGMENT
                  Defendants.
15

16          IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff, KITA HURVITZ,
17   by and through her counsel JAMES J. REAM, ESQ. and Defendant, HARTFORD INSURANCE
18   COMPANY OF THE MIDWEST’s, by and through their counsel DARREN T. BRENNER, ESQ.,
19   that Plaintiff’s reply to Defendant HARTFORD INSURANCE COMPANY OF THE MIDWEST’s
20   Opposition to Motion for Declaratory Relief and Plaintiff’s response to Defendant HARTFORD
21   INSURANCE COMPANY OF THE MIDWEST’s Counter Motion for Summary Judgment be
22   extended to July 26, 2021.
23   …
24   …
25   …
26   …
27   …
28
                                                -1-
1
     LAW OFFICES OF JAMES J. REAM           WRIGHT, FINLAY, & ZAK, LLP
2

3       James J. Ream
     /s/______________________                 Darren T. Brenner
                                            /s/______________________
4    JAMES J. REAM, ESQ.                    DARREN T. BRENNER, ESQ.
     Nevada Bar #3573                       Nevada Bar #8386
5    333 N. Rancho Dr. #530                 BRODY R. WRIGHT, ESQ.
     Las Vegas, NV 89106                    Nevada Bar #13615
6    Attorneys for Plaintiff                7785 W. Sahara Ave., Suite 200
     Kita Hurvitz                           Las Vegas, Nevada 89117
7
                                            Attorneys for Defendant
8                                           Hartford Insurance Company of the Midwest

9

10
                                    IT IS SO ORDERED:
11

12                                  ___________________________________
                                    UNITED STATES DISTRICT JUDGE
13

14                                           July 14, 2021
                                    DATED: ____________________________

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                      -2-
